


--------------------------------------------------------------------------------



Exhibit 10.8


MATTHEWS INTERNATIONAL CORPORATION
1992 Stock Incentive Plan (as amended through April 25, 2006)
Restricted Share Agreement For Employees




MATTHEWS INTERNATIONAL CORPORATION, a Pennsylvania corporation (the
"Corporation"), and __________________, an eligible employee of the Corporation
or one of its Subsidiaries (the "Awardee"), for good and valuable consideration
the receipt and adequacy of which are hereby acknowledged and intending to be
legally bound hereby, agree as follows:


1.           Stock Award.  The Corporation hereby confirms the award to the
Awardee of ______ shares of Class A Common Stock, par value $1.00 per share, of
the Corporation (the “Class A Common Stock”) under and subject to the terms and
conditions of the Corporation’s 1992 Stock Incentive Plan (as amended through
April 25, 2006) (the “Plan”) and this Agreement (the "Restricted Stock").  The
Plan is incorporated by reference and made a part of this Agreement as though
set forth in full herein.  Terms which are capitalized but not defined in this
Agreement have the same meaning as in the Plan unless the context otherwise
requires.  This Restricted Stock award shall be effective as of November 12,
2007 (the "Effective Date"), provided that this Agreement is executed by the
Awardee and delivered to the Corporation.  As of the Effective Date, the Awardee
shall be a shareholder of the Corporation with respect to the Restricted Stock
and shall have all the rights of a shareholder with respect to the Restricted
Stock, including the right to vote the Restricted Stock and to receive all
dividends and other distributions paid with respect to the Restricted Stock,
subject to the restrictions of the Plan and this Agreement.


2.           Acceptance of Restricted Share Award.  The Awardee accepts the
award of  the Restricted Stock confirmed hereby, subject to the restrictions of
the Plan and this Agreement.


3.           Performance-Based Restrictions.  The restrictions set forth in this
Section 3 shall apply with respect to _____________ (_____) shares of the
Restricted Stock (the “Performance Restricted Stock”).


A.  General.  If (i) the Awardee remains continuously employed with the
Corporation and its Subsidiaries until the date(s) described in the following
table (the “Performance Vesting Date(s)”), (ii) the shares of Performance
Restricted Stock set forth in the table with respect to each respective
Performance Vesting Date have not been previously forfeited to the Corporation
pursuant to Section 5, and (iii) the restrictions imposed under this Agreement
on such shares have not previously lapsed pursuant to Section 6, the
restrictions imposed on the following respective numbers of shares of the
Performance Restricted Stock shall lapse (except for the restriction set forth
in Section 5 for the period set forth in Section 5), such shares shall become
vested, and the Corporation shall instruct its transfer agent that such shares
are no longer to be designated as restricted on the transfer agent’s book-entry
records of the owners of the Class A Common Stock, as of the following
respective date(s):


Performance Vesting Dates
 
Number of Shares of Performance Restricted Stock on Which the Restrictions Shall
Lapse
and Which Shall Vest
 
(a)The first date, if any, prior to November 12, 2012 on which the fair market
value per share of the Class A Common Stock has equaled or exceeded $48.09 for a
period of ten (10) consecutive trading days;
 
[Insert 1/3 of the number of shares of the Performance Restricted Stock]
     
(b)The first date, if any, prior to November 12, 2012 on which the fair market
value per share of the Class A Common Stock has equaled or exceeded $54.65 for a
period of ten (10) consecutive trading days; and
 
[Insert 1/3 of the number of shares of the Performance Restricted Stock]
     
(c)The first date, if any, prior to November 12, 2012 on which the fair market
value per share of the Class A Common Stock has equaled or exceeded $61.21 for a
period of ten (10) consecutive trading days.
 
[Insert 1/3 of the number of shares of the Performance Restricted Stock]



If any event described in Section 8 of the Plan occurs, the Committee shall make
such adjustments to the amounts set forth in (a) – (c) above as it deems
appropriate and equitable to prevent the dilution or enlargement of the rights
of the Awardee under this Agreement.


The fair market value per share of the Class A Common Stock for purposes of this
Agreement shall be determined under Section 5(H) of the Plan, and such fair
market value per share of the Class A Common Stock on the Effective Date is
$43.715.  If the Awardee’s employment with the Corporation and its Subsidiaries
terminates prior to a Performance Vesting Date for any reason other than as a
result of the Awardee’s death or permanent disability (as defined in Section
3.B.), voluntary termination of the Awardee’s employment with the consent of the
Corporation (with such a voluntary termination by the Awardee requiring the
written consent of the Committee or, in the case of an awardee other than the
Chief Executive Officer of the Corporation, such Chief Executive Officer) (a
“Voluntary Termination With Consent”), or the Awardee’s retirement under any
retirement plan of the Corporation or one of its Subsidiaries, and the
employment and stock performance restrictions with respect to such Performance
Vesting Date have not previously lapsed pursuant to Section 6, the shares of the
Performance Restricted Stock set forth in the table above in this Section 3.A.
with respect to such Performance Vesting Date which have not been previously
forfeited to the Corporation pursuant to Section 5 shall, upon such termination
of employment and without any further action, be forfeited to the Corporation by
the Awardee and cease to be issued and outstanding shares of the Class A Common
Stock of the Corporation.  Any shares of the Performance Restricted Stock (i)
which have not been previously forfeited to the Corporation pursuant to Section
5 or the immediately preceding sentence, (ii) for which the employment and stock
performance restrictions have not previously lapsed pursuant to Section 6, and
(iii) which have not vested prior to November 12, 2012 pursuant to the foregoing
table shall, on November 12, 2012 and without any further action, be forfeited
to the Corporation by the Awardee and cease to be issued and outstanding shares
of the Class A Common Stock of the Corporation.


B.           Certain Terminations of Employment.  If the Awardee’s employment
with the Corporation and its Subsidiaries terminates as a result of the
Awardee’s death or permanent disability (within the meaning of Section 22(e)(3)
of the Internal Revenue Code of 1986 as amended  (the “Code”) or any successor
section), a Voluntary Termination With Consent, or the Awardee’s retirement
under any retirement plan of the Corporation or one of its Subsidiaries, and the
employment and stock performance restrictions have not previously lapsed with
respect to shares of the Performance Restricted Stock pursuant to Sections 3.A.
or 6, such shares of the Performance Restricted Stock which have not been
previously forfeited to the Corporation pursuant to Section 5 or the last
sentence of Section 3.A. shall continue to be eligible for vesting under the
stock performance conditions set forth in Section 3.A.(a), (b) and (c) and shall
become vested pursuant to the table set forth in Section 3.A., if (and at the
time) the Performance Vesting Dates described in Section 3.A.(a), (b) and (c),
respectively, occur within two years after the date of termination of employment
of the Awardee.  Sections 5 and 6 and the last sentence of Section 3.A. shall
continue to apply to shares of Performance Restricted Stock during such two-year
period or, in the case of Section 6 and the last sentence of Section 3.A, if
earlier, until such shares of Performance Restricted Stock become vested
pursuant to the table set forth in Section 3.A.  The Corporation shall instruct
its transfer agent to no longer designate as restricted on the transfer agent’s
book-entry records of the owners of the Class A Common Stock any shares of the
Performance Restricted Stock which become vested pursuant to this Section 3.B,
provided that Section 5 shall continue to apply to such shares to the extent set
forth in Section 5 for the period set forth in Section 5.  Any such shares of
the Performance Restricted Stock on which the employment and stock performance
restrictions under Section 3 of this Agreement have not previously lapsed, which
have not been previously forfeited, and which have not become vested as of the
close of business on the two-year anniversary of the date of termination of
employment of the Awardee shall, without any further action, be forfeited to the
Corporation by the Awardee at such time and cease to be issued and outstanding
shares of the Class A Common Stock of the Corporation.


4.           Time-Based Restrictions.  The restrictions set forth in this
Section 4 shall apply to all of the shares of the Restricted Stock which are not
Performance Restricted Stock (i.e., the remaining ____ (___) shares of
Restricted Stock) (the “Time-Based Restricted Stock”).


A.  General.  If, on or before November 12, 2010 (the “Vesting Date”), the
Awardee’s employment with the Corporation and its Subsidiaries terminates for
any reason other than as a result of (i) the Awardee’s death or permanent
disability (as defined in Section 3.B.), (ii) a Voluntary Termination With
Consent, or (iii) the Awardee’s retirement under any retirement plan of the
Corporation or one of its subsidiaries, and this restriction has not previously
lapsed pursuant to Section 6, the shares of the Time-Based Restricted Stock
which have not been previously forfeited to the Corporation shall, upon such
termination of employment and without any further action, be forfeited to the
Corporation by the Awardee and cease to be issued and outstanding shares of the
Class A Common Stock of the Corporation.  If (i) the Awardee remains an employee
of the Corporation and its Subsidiaries until the Vesting Date, (ii) the shares
of the Time-Based Restricted Stock have not been previously forfeited to the
Corporation pursuant to Section 5, and (iii) the employment restriction
described in the first sentence of this Section 4.A. (the “Section 4.A.
Restriction”) has not previously lapsed pursuant to Section 6, the Section 4.A.
Restriction on the Time-Based Restricted Stock shall lapse, such shares shall
become vested, and the Corporation shall instruct its transfer agent that such
shares are no longer to be designated as restricted on the transfer agent’s
book-entry records of the owners of the Class A Common Stock, provided that
Section 5 shall continue to apply to such shares to the extent set forth in
Section 5 for the period set forth in Section 5.


B.  Certain Terminations of Employment.  If the Awardee terminates employment
with the Corporation and its Subsidiaries due to any of the reasons set forth in
Section 4.A. (i)-(iii), upon such termination the Section 4.A. Restriction on
the shares of the Time-Based Restricted Stock which have not been previously
forfeited to the Corporation pursuant to Section 5 and on which the Section 4.A.
Restriction has not previously lapsed pursuant to Section 6, shall lapse, such
shares shall become vested, and the Corporation shall instruct its transfer
agent that such shares are no longer to be designated as restricted on the
transfer agent’s book-entry records of the owners of the Class A Common Stock,
provided that Section 5 shall continue to apply to such shares to the extent set
forth in Section 5 for the period set forth in Section 5.


5.           Non-Competition/Non-Solicitation/Non-Disparagement.  If the Awardee
(i) engages in the operation or management of a business (whether as owner,
partner, officer, director, employee or otherwise and whether during or after
termination of employment) which is in competition with the Corporation or any
of its Subsidiaries, (ii) induces or attempts to induce any customer, supplier,
licensee or other individual, corporation or other business organization having
a business relationship with the Corporation or any of its Subsidiaries to cease
doing business with the Corporation or any of its Subsidiaries or in any way
interferes with the relationship between any such customer, supplier, licensee
or other person and the Corporation or any of its Subsidiaries, (iii) solicits
any employee of the Corporation or any of its Subsidiaries to leave the
employment thereof or in any way interferes with the relationship of such
employee with the Corporation or any of its Subsidiaries, or (iv) makes any
statements or comments, orally or in writing, of a defamatory or disparaging
nature regarding the Corporation or any of its Subsidiaries (including but not
limited to regarding any of their respective businesses, officers, directors,
personnel, products or policies), the Committee may (a) cause all shares of the
Restricted Stock remaining subject to the employment and stock performance
restrictions imposed by this Agreement to be immediately forfeited to the
Corporation and the Awardee shall have no further rights with respect to such
shares and/or (b) require the Awardee to promptly return and transfer, and
thereby forfeit, ownership to the Corporation of all or a portion (at the
discretion of the Committee) of the number of shares of the Restricted Stock
which were issued or transferred by the Corporation to the Awardee within the
three (3) years immediately preceding any such activity by the Awardee (or, at
the discretion of the Committee, to pay to the Corporation in cash an amount
equal to the fair market value of such number of shares of the Class A Common
Stock as of the date of the determination by the Committee under this Section
5), provided, however, that this Section 5 shall not apply if a Section 9 Event
occurs prior to any such activity by the Awardee.  Whether the Awardee has
engaged in any of the activities referred to in the immediately preceding
sentence shall be determined, in its discretion, by the Committee, and any such
determination by the Committee shall be final and binding.


6.           Section 9 Event.  If (i) a Section 9 Event occurs, (ii) the
employment and stock performance restrictions (if any) imposed by this Agreement
on the shares of the Restricted Stock have not previously lapsed, and (iii) such
shares of the Restricted Stock have not been previously forfeited to the
Corporation, the employment and stock performance restrictions (if any) and the
restrictions set forth in Section 5 imposed by this Agreement on such shares of
the Restricted Stock remaining subject to such restrictions shall lapse upon the
occurrence of such Section 9 Event, such shares shall become vested, and the
Corporation shall instruct its transfer agent that such shares are no longer to
be designated as restricted on the transfer agent’s book-entry records of the
owners of the Class A Common Stock.


7.           Transfers.  Except for transfers to a trust that is revocable by
the Awardee alone as permitted by Section 6 of the Plan and subject to the
conditions set forth therein, the Awardee shall not sell, exchange, assign,
alienate, pledge, hypothecate, encumber, charge, give, transfer or otherwise
dispose of, either voluntarily or by operation of law, any shares of the
Restricted Stock or any rights or interests appertaining thereto, prior to the
lapse of the employment and stock performance restrictions (if any) imposed by
this Agreement as to such shares, except that the shares of the Restricted Stock
may be transferred by the Awardee by Will or, if the Awardee dies intestate, by
the laws of descent and distribution of the state of domicile of the Awardee at
the time of death.  Subsequent to the lapse of the employment and stock
performance restrictions imposed by this Agreement as to shares of the
Restricted Stock, Awardee agrees that such shares of the Restricted Stock cannot
be offered, sold, pledged or otherwise disposed of, and the Awardee will not
offer, sell, pledge or otherwise dispose of such shares of the Restricted Stock,
except pursuant to (i) an effective registration statement under the Securities
Act of 1933, as amended (the “1933 Act”) and qualification under applicable
state and foreign securities laws, or (ii) in accordance with Rule 144 under the
1933 Act.


8.           Book-Entry Share Records.  As of the Effective Date, the shares of
the Registered Stock shall be issued in book-entry form in the name of the
Awardee until any forfeiture of the shares of the Restricted Stock to the
Corporation.  As of the Effective Date, the Corporation shall instruct its
transfer agent that the shares of the Restricted Stock (a) are to be recorded as
owned by the Awardee and designated as restricted on the transfer agent’s
book-entry records of the owners of the Class A Common Stock, and (b) may not be
transferred from the name of the Awardee until the earlier of (i) when the
Corporation instructs its transfer agent in writing pursuant to this Agreement
to record the shares as owned by the Corporation (rather than by the Awardee) or
(ii) when requested in writing by the Awardee (or the Awardee’s personal
representative) after the Corporation has instructed its transfer agent in
writing  that such shares are no longer to be designated as restricted on the
transfer agent’s book-entry records.  If the employment and stock performance
restrictions (if any) imposed by this Agreement lapse with respect to such
shares, the Corporation shall instruct its transfer agent that such shares are
no longer to be designated as restricted on the transfer agent’s book-entry
records of the owners of the Class A Common Stock.  If such shares are forfeited
to the Corporation by the Awardee under this Agreement, the Corporation shall
instruct its transfer agent that such shares are no longer to be recorded as
owned by the Awardee but rather shall be recorded as owned by the
Corporation.  The Awardee hereby acknowledges that the transfer agent may take
such action based solely on instructions from the Corporation and shall hold the
transfer agent harmless from any liability for such action.


9.           Section 83(b) Election/Foreign Taxes.  If the Awardee is subject to
taxation in the United States of America (the “United States”) the Awardee
acknowledges that an election under Section 83(b) of the Code, may be available
to the Awardee for Federal income tax purposes and that such election, if
desired, must be made within thirty (30) days of the Effective Date.  The
Awardee acknowledges that whether to make such election (or any similar election
in a country other than the United States) is the responsibility of the Awardee,
not the Corporation.  The Awardee may make the election as to any or all of both
the Performance Restricted Shares and the Time-Based Restricted Shares.  The
Awardee acknowledges that the Awardee and not the Corporation is responsible for
all tax consequences, including but not limited to all non-United States tax
consequences, and that the Awardee should consult the Awardee’s tax advisor with
respect to any applicable election and all other tax aspects associated with
this Agreement.


10.           Withholding of Taxes.  If the Awardee is subject to taxation in
the United States, the Awardee shall be advised by the Corporation or a
Subsidiary as to the amount of any United States Federal income or employment
taxes required to be withheld by the Corporation or such Subsidiary on the
compensation income resulting from the award of the Restricted Stock.  The
timing of the withholding will depend on whether the Awardee makes an election
under Section 83(b) of the Code.  State, local or foreign income or employment
taxes may also be required to be withheld by the Corporation or a Subsidiary on
any compensation income resulting from the award of the Restricted Stock.  The
Awardee shall pay any taxes required to be withheld directly to the Corporation
or any Subsidiary in cash upon receipt, provided, however, that taxes required
to be withheld upon the vesting of the Restricted Stock (as opposed to upon the
Awardee’s making of an election under Section 83(b) of the Code), may be paid by
one or more of the following methods, at the election of the Awardee:


(a) in cash;


(b) if in compliance with any applicable securities laws, by having the
Corporation withhold from the shares of Restricted Stock which have then vested
for the Awardee, a number of such shares with a fair market value on the date of
vesting of the Restricted Stock equal to the amount of such taxes (rounded down
to the next whole number of shares) and with payment in cash by the Awardee to
the Corporation or a Subsidiary of the difference between the amount of such
taxes and the fair market value of such whole number of shares on such date of
vesting; or


(c) if in compliance with any applicable securities laws, by delivery and
transfer to the Corporation or a Subsidiary by the Awardee of a number of
unencumbered shares of Class A Common Stock with a fair market value on the date
of vesting of the Restricted Stock equal to the amount of such taxes (rounded
down to the next whole number of shares) and with payment in cash by the Awardee
to the Corporation or a Subsidiary of the difference between the amount of such
taxes and the fair market value of such whole number of shares on such date of
vesting.


If the Awardee does not pay any taxes required to be withheld directly to the
Corporation or one of its Subsidiaries in the manner provided in this Section 10
within ten days after any such request, the Corporation or any of its
Subsidiaries may withhold such taxes from any other compensation to which the
Awardee is entitled from the Corporation or any of its Subsidiaries.  The
Awardee shall hold the Corporation and its Subsidiaries harmless in acting to
satisfy the withholding obligation in this matter if it becomes necessary to do
so.  Notwithstanding other provisions of this Agreement, the Corporation shall
not be required to instruct its transfer agent that shares of the Restricted
Stock are no longer to be designated as restricted on the transfer agent’s
book-entry records of the owners of the Class A Common Stock until all taxes
required to be withheld with respect to the Restricted Stock have been paid to
the Corporation or a Subsidiary.


11.           Effect of Agreement on Rights of Corporation and Awardee.  This
Agreement does not confer any right on the Awardee to continue in the employ of
the Corporation or any of its Subsidiaries or interfere in any way with the
rights of the Corporation or any of its Subsidiaries to terminate the employment
of the Awardee with the Corporation or any of its Subsidiaries at any time.


12.           Binding Effect.  This Agreement shall be binding upon the
successors and assigns of the Corporation and upon the legal representatives,
estate, heirs and legatees of the Awardee.


13.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Corporation and the Awardee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Awardee with
respect to the subject matter of this Agreement.


14.           Amendment.  This Agreement may be amended only by a written
instrument signed by the Corporation and the Awardee.


15.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation  of any of the provisions of this Agreement.


16.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania.


17.           Interpretation of Plan and Agreement; Dispute Resolution.  This
Agreement is the restricted stock agreement referred to in Section 6 of the
Plan.  If there is any conflict between the Plan and this Agreement, the
provisions of the Plan shall control.  Any dispute or disagreement which shall
arise under or in any way relate to the interpretation or construction of the
Plan or this Agreement shall be resolved by the Committee and the decision of
the Committee shall be final, binding and conclusive for all purposes.  The
Awardee and the Corporation irrevocably submit to the exclusive and sole
jurisdiction and venue of the state courts of Allegheny County, Pennsylvania and
the federal courts of the Western District of Pennsylvania with respect to any
and all disputes arising out of or relating to the Plan, this Agreement, and/or
the Restricted Stock, and agree that (a) sole and exclusive appropriate venue
for any such action shall be such Pennsylvania courts, and no other, (b) all
claims with respect to any such action shall be heard and determined exclusively
in such Pennsylvania courts, and no other, (c) such Pennsylvania courts shall
have sole and exclusive jurisdiction over the Awardee and the Corporation and
over the subject matter of any dispute relating hereto and (d) the Awardee and
the Corporation waive any and all objections and defenses to bringing any such
action before such Pennsylvania courts, including but not limited to those
relating to lack of personal jurisdiction, improper venue or forum non
conveniens.


IN WITNESS WHEREOF, the Corporation and the Awardee have executed this Agreement
as of this 12th day of November, 2007.




MATTHEWS INTERNATIONAL CORPORATION






By:____________________________________
      Chief Executive Officer




WITNESS:                                                                           AWARDEE:






_____________________________                                                                                          _______________________________________
     Print name:


--------------------------------------------------------------------------------


